UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1254


BOARD OF EDUCATION OF THE COUNTY OF NICHOLAS,

                Plaintiff - Appellant,

          v.

H.A., a minor; MONICA A., parent of H.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-01318)


Submitted:   August 22, 2011                 Decided:   September 9, 2011


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Wayne Bailey, BOWLES, RICE, MCDAVID, GRAFF & LOVE, PLLC,
Morgantown, West Virginia, for Appellant.   H.A. and MONICA A.,
Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            The    Board    of    Education       of    the    County      of    Nicholas

appeals     the       district          court’s        judgment          adopting       the

recommendation      of   the     magistrate       judge,      denying      the    Board’s

motion for summary judgment and dismissing the Board’s civil

action against H.A. challenging the decision of a due process

hearing    officer.        We    have    reviewed      the    record      and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by   the   district      court.         Board     of   Educ.        of   the    Cnty.   of

Nicholas v. H.A., No. 2:09-cv-01318 (S.D. W. Va. Mar. 9, 2011).

We   dispense     with   oral     argument      because       the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           2